UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49654 CirTran Corporation (Exact name of registrant as specified in its charter) Nevada 68-0121636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4125 South 6000 West, West Valley City, Utah84128 (Address of principal executive offices, including zip code) (801) 963-5112 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 15, 2012, issuer had 1,894,302,289 outstanding shares of common stock, par value $0.001. CIRTRAN CORPORATION FORM 10-Q For the Quarterly Period Ended March 31, 2012 INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4 Controls and Procedures 23 PART II – OTHER INFORMATION Item 6 Exhibits 23 Signatures 24 1 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $935,111 and $1,023,156, respectively Inventory, net of reserve of $2,270,430 and $2,271,008 , respectively Prepaid deposits - Other Total current assets Investment in securities, at cost Long-term receivable, net of allowance of $1,582,895 - - Property and equipment, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Checks written in excess of bank balance $ $ Accounts payable Related party payable Short term advances payable Accrued payroll and compensation expense Accrued liabilities Accrued interest Deferred revenue Derivative liability Convertible debenture Refundable customer deposits Liabilities subject to compromise Current maturities of long-term debt Current liabilities to minority interest holders Note payable to stockholders and members Total current liabilities Total liabilities Stockholders' deficit CirTran Corporation stockholders' deficit: Common stock, par value $0.001; authorized 4,500,000,000 shares; issued and outstanding shares: 1,839,302,289 and 1,819,302,289 Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total CirTran Corporation stockholders' deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, Net sales $ $ Cost of sales ) ) Royalty expense ) ) Gross profit (loss) ) Operating expenses Selling, general and administrative expenses Non-cash compensation expense Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Gain on sale/leaseback - Other income - Loss on derivative valuation ) ) Total other expense, net ) ) Net loss ) ) Net loss attributable tononcontrolling interest Net loss attributable to CirTran $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted-average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion expense - Gain on sale - leaseback - ) Non-cash compensation expense Issuance of warrants for settlement - Change in valuation of derivative Loan fees - Changes in assets and liabilities: Trade accounts receivable ) ) Inventories ) Prepaid deposits ) Other current assets ) ) Accounts payable ) Related party payable Accrued liabilities Deferred revenue ) Net cash provided (used) in operating activities ) Cash flows from financing activities Proceeds from notes payable - Checks written in excess of bank balance ) Proceeds from noncontrolling interest loans - Proceeds from short-term advances Payments on short-term advances ) ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CIRTRAN CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) -CONTINUED For the Three Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $
